Citation Nr: 0703511	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-02 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the thoracic spine.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease (ASHD) and, if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to April 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In May 2005, 
the veteran testified before the undersigned Veterans Law 
Judge at the RO.  A transcript of the hearing is associated 
with the claims file.

The issue of entitlement to service connection for 
arteriosclerotic heart disease is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected 
degenerative changes of the thoracic spine are characterized 
by no more than flexion limited to 90 degrees, extension to 5 
degrees, bilateral lateral flexion to 30 degrees, and 
bilateral rotation to 30 degrees, with additional impairment 
of up to 30 percent during flare-ups.

2.  Evidence received since the last final decision denying 
service connection for heart disease, when fairly considered, 
relates to an unestablished fact and contains information 
that is more than just cumulative or redundant.  




CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating higher 
than 10 percent for degenerative changes of the thoracic 
spine have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a; Diagnostic Codes 
5235 to 5243 (2006).

2.  New and material evidence has been submitted since the 
last final denial of service connection for ASHD, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice consistent with the VCAA was provided in 
November 2003, prior to the May 2004 rating decision.  This 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  That letter informed the veteran 
of the evidence required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to VA.  

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  Therefore, there are no outstanding records to 
obtain.  The available medical evidence is sufficient for an 
adequate determination of the veteran's claim.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim for an increased evaluation for degenerative 
changes of the thoracic spine is being denied, no effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran.

II.  Thoracic Spine

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's degenerative changes of the thoracic spine are 
rated 10 percent disabling under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5010-5237 (2006).

38 C.F.R. § 4.71a, DC 5010 directs that arthritis, due to 
trauma, substantiated by x-ray findings, is to be rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, DC 5003 
(2006), degenerative arthritis is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When limitation 
of motion of the specific joint or joints involved is 
noncompensable, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, an increase to a 20 percent disability rating is 
warranted with x-ray involvement of two or more major joints 
or two or more minor joint groups, with occasional 
incapacitating exacerbations.  Since the veteran is only in 
receipt of service-connection for degenerative changes of the 
thoracic spine, an increase to a 20 percent disability rating 
under DC 5003 is not warranted.

The criteria for the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Codes 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.....20%

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height...10%

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2006) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require it to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

The evidence of record regarding the veteran's spine 
disability includes the April 2003 VA examination report.  
The veteran reported a daily dull ache in his mid to lower 
back.  The intensity was a four to five out of ten.  He 
treated his pain with over-the-counter medication and 
experienced relief.  Flare-ups occurred three times per month 
and lasted two days.  The veteran rated this pain as eight to 
nine out of ten.  Functional impairment was about 75 percent, 
since it was difficult to do anything while he was in pain.  
It interfered with his activities and was incapacitating.  
The veteran described occasional numbness in his right arm.  
He walked unaided and could walk distances not limited by his 
back.

On examination, the veteran could flex to 90 degrees very 
slowly.  He had difficulty getting back to the vertical 
position and required bracing of his knees.  He described the 
pain as three to four out of ten.  The veteran had 
approximately 5 degrees of extension with the same degree of 
pain.  He had 30 degrees of lateral flexion to the right and 
left, with the same reported degree of pain.  He had 30 
degrees of rotation with pain reported as one to two out of 
ten.  The veteran was unable to do repetitive exercise 
because of underlying pain and fear of precipitation of a 
flare-up.  Flare-up pain produced 25 to 30 percent loss of 
functional ability to walk or perform his usual activities.  
Repetitive activities would produce 10 to 15 percent in loss 
of function.  

The VA examiner indicated that there was no sufficient spasm 
or guarding to cause scoliosis.  However, the veteran did 
have tilting to the right of his upper torso on the gait 
examination.  Motor examination was equally strong in the 
upper and lower extremities, and deep tendon reflexes were 
intact bilaterally.  The veteran stated that he was 
incapacitated approximately three to four days per month, 
secondary to his back pain.  The diagnosis was degenerative 
disc disease and joint disease of the lumbar and thoracic 
spine.

An April 2004 private x-ray report reveals diffuse mild to 
moderate spondylosis manifested by ventrolateral endplate 
hypertrophy, along with signs of scattered mild to moderate 
disc degeneration without appreciable osteophytic 
encroachment on the spinal canal.  There were prior median 
sternotomy and upper abdominal surgical changes.  Otherwise, 
it was within normal limits.

In February 2005, the veteran underwent MRI examination of 
the lumbar spine.  The impression was early disk degenerative 
at multiple levels.  There was minimal posterior disk bulge 
at the L3-4, L4-5, and L5-S1 levels.  There was mild central 
spinal canal stenosis present at the L3-4 and L4-5 levels, 
associated with degenerative facet arthrosis.

In May 2005, the veteran testified before the undersigned.  
He indicated that he was incapacitated due to back spasm and 
pain approximately once per week.  It lasted a day or two 
because he learned to care for it.  He rated the pain during 
these incapacitations as a nine out of ten.  He was no longer 
able to do carpenter work.  The veteran last worked as a 
security guard and was able to move around, so his back did 
not generally interfere with his work.

Based on this evidence, the Board is unable to find that an 
increase to a 20 percent disability rating is warranted for 
the veteran's degenerative changes of the thoracic spine.  
Specifically, forward flexion of the thoracolumbar spine was 
to 90 degrees.  In order to warrant an increase, the 
veteran's back disability must limit his forward flexion to 
60 degrees.  Even taking into account pain on flare-ups and 
with repetition, the VA examiner opined that, at most, the 
veteran's function would be limited by 30 percent.  This 
would not result in forward flexion limited to 60 degrees, 
such that a 20 percent disability rating would be warranted.

The combined range of motion of the veteran's thoracolumbar 
spine is 215 degrees.  Even applying the veteran's additional 
limitation on flare-ups, the Board cannot find that his 
combined range of motion of the thoracolumbar spine is 
limited to 120 degrees.  Therefore, an increase to a 20 
percent disability rating is not warranted under this 
criteria.

Finally, the VA examiner specifically indicated that the 
veteran did not have sufficient spasm or guarding to cause 
scoliosis.  While he did note the veteran had tilting of his 
upper torso on the gait examination, there is no indication 
that this resulted in an abnormal gait or that it resulted 
from guarding or muscle spasm, such that a 20 percent 
disability evaluation is warranted.  Therefore, an increased 
evaluation is not warranted.

In an attempt to afford the veteran the highest possible 
evaluation, the Board has considered all other potentially 
applicable diagnostic codes.  However, although the veteran 
reported at his hearing that he rested with a heating pad 
when he got muscle spasms, there is no evidence that a 
physician has prescribed bed rest indicating incapacitating 
episodes under the rating criteria.  In addition, the 
evidence does not show neurological deficits that would 
warrant separate evaluation.  Motor strength and deep tendon 
reflexes were normal on the most recent examination.  38 
C.F.R. § 4.71a, DC 5243 (2006).

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
evidence preponderates against the claim for an increased 
rating for the veteran's degenerative changes of the thoracic 
spine, the benefit-of-the-doubt doctrine is inapplicable, and 
an increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert

III.  Heart Disease

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for 
arteriosclerotic heart disease if manifested to a compensable 
degree within one year following service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.307, 3.309 (2006).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The last final decision regarding the veteran's claim for 
service connection for ASHD is a December 1987 rating 
decision, in which the RO declined to find that new and 
material evidence had been submitted to reopen the veteran's 
claim.  The RO determined that the evidence did not serve to 
establish service connection for heart disease.  The veteran 
did not indicate disagreement with that decision within one 
year, and it became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2006).  The veteran's claim was 
originally denied in January 1984 because the RO found that, 
based on sound medical principles, no relationship could be 
shown between ASHD and the veteran's service-connected 
tachycardia.  Additionally, service connection on a direct or 
presumptive basis was also not shown.  The RO indicated that 
there were no findings of organic heart disease shown in 
service or within the presumptive period thereafter.  ASHD 
was first diagnosed in December 1978.

Evidence of record at the time of the last RO decision in 
December 1987 includes the veteran's service medical records.  
These records show the veteran complained of and was treated 
for chest pain on numerous occasions.

A July 1976 private treatment record shows the veteran 
complained of chest pain and fluttering for six to eight 
years, dating back to his military service.  Viral studies 
were inconclusive.  The physician felt the veteran might well 
have cardiac disease, but the nature and extent of it thus 
far had eluded the examining physicians, including several 
heart specialists.

A December 1978 VA hospitalization report shows the veteran 
complained of a two week history of pressure pain over his 
anterior chest, radiating to his left shoulder.  The 
diagnoses were arteriosclerotic cardiovascular disease, 
coronary artery disease, and angina.

Subsequent private and VA medical records show treatment for 
heart disease and associated symptoms.  The veteran was 
hospitalized in May 1979, April 1983, January 1986, March 
1987, and June 1987.

Medical evidence added to the claims file after the December 
1987 rating decision includes private and VA treatment 
records showing continuing treatment for the veteran's heart 
disease.  A November 1994 private hospital record shows the 
veteran underwent angioplasty  of the right coronary artery 
and angiography of the left coronary artery.  March 2003 
private hospitalization records show the veteran underwent 
aortocoronary bypass surgery.

In April 2004, the veteran underwent VA examination.  His 
claims file was not available for review.  He complained of 
sharp chest pains associated with some dull ache with heavy 
exertion.  An echocardiogram revealed a trace of mitral 
insufficiency, which was clinically insignificant.  
Otherwise, it was unremarkable.  A stress test failed to show 
evidence of any significant fixed defects or reversible 
exercise induced myocardial ischema.  It did not show 
evidence of prior myocardial infarction.

In May 2005, the veteran testified before the undersigned.  
His representative indicated that his blood pressure and 
pulse rate increased while the veteran was in service.  The 
veteran indicated that two months after service, he had a 
severe episode of chest pain.  The physician explained to him 
that he may have had a myocardial infarction.  The veteran 
testified that when he had chest pain in service, the 
physicians attributed it to his nerves about getting 
divorced.  However, he believed it was due to his heart.  He 
indicated that his private physician told him that his 
arterial sclerosis was not new.  It had developed over a 
number of years.

Based on the veteran's testimony in May 2005, the April 2004 
VA examination report, and the additional medical evidence 
showing treatment for heart disease and coronary artery 
bypass surgery, the Board finds that new and material 
evidence has been submitted to reopen the veteran's claim of 
entitlement to service connection for ASHD.  Specifically, 
the Board finds that the new evidence shows a definitive 
diagnosis of ASHD and a worsening of the veteran's disorder, 
as indicated by his bypass surgery.  It also shows a 
continuing complaint of chest pains, similar to the veteran's 
complaints while in service.

Therefore, the Board finds that new and material evidence to 
reopen the veteran's claim has been submitted.  To this 
extent only, the veteran's claim is granted.


ORDER

An evaluation in excess of 10 percent for degenerative 
changes of the thoracic spine is denied.

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for 
arteriosclerotic heart disease is reopened.


REMAND

As noted above, the veteran's claim of entitlement to service 
connection for arteriosclerotic heart disease is reopened, 
based on his submission of new and material evidence.  The 
Board has determined that additional evidentiary development 
is necessary before final adjudication of the veteran's 
claim.

The evidence of record shows that the veteran complained of 
and was treated for chest pain numerous times during active 
duty.  Furthermore, while he was service connected for 
paroxysmal atrial tachycardia shortly after discharge, a July 
1976 written statement from a private physician indicated 
that he believed the veteran might well also have had cardiac 
disease.  This statement is dated only three months after the 
veteran's discharge.

Furthermore, the veteran was diagnosed in December 1978 with 
arteriosclerotic cardiovascular disease, coronary artery 
disease, and angina.  While this diagnosis is not within the 
one-year limit for presumptive service connection for 
arteriosclerosis, see 38 C.F.R. § 3.307, 3.309 (2006), it is 
not required that the disease is diagnosed within the 
applicable period.  38 C.F.R. § 3.307(c).  Instead, it must 
be shown by acceptable lay or medical evidence that there 
were characteristic manifestations of the disease to the 
required degree within that year.  Since the veteran 
complained of chest pains during service and during his first 
post-service year, the Board finds that obtaining a medical 
opinion is necessary to determine whether the veteran's 
disability was manifested either in service or during this 
one-year time period.

Based on this evidence, the Board finds that a remand is 
necessary to afford the veteran a VA examination.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
the appropriate examination to determine 
the nature and etiology of any currently 
diagnosed heart disease.  The claims 
folder must be made available to the 
examiner to review in conjunction with the 
examination.  The examiner should note 
that a review of the claims file has 
occurred.  The physician is asked to 
examine the veteran and provide answers to 
the following:

a.  Does the veteran have one or 
more diagnosed heart disorders, 
separate from his service-connected 
paroxysmal atrial tachycardia?

b.  If the veteran does have one or 
more heart disorders, the examiner 
is asked to provide opinions on the 
following:

i.  Is it at least as likely 
as not (at least a 50/50 
probability) that any 
diagnosed heart disorder was 
manifested during active 
military service or within 
one year of the veteran's 
separation from service in 
April 1976?

ii.  Is it at least as 
likely as not (at least a 
50/50 probability) that a 
diagnosed heart disorder is 
related to the veteran's 
paroxysmal atrial 
tachycardia?

c.  The examiner should provide a 
complete rationale for all 
conclusions stated.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


